Exhibit 10.1

 

FACILITY AMOUNT INCREASE REQUEST

 

December 6, 2019

 



To:    KEYBANK NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT for the Lenders
parties to the Revolving Credit and Security Agreement dated as of March 12,
2019 (as amended by the First Amendment to Revolving Credit Agreement dated as
of June 7, 2019, and as further extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among MC Income Plus Financing SPV LLC, a
Delaware limited liability company, as borrower (together with its permitted
successors and assigns, the “Borrower”); MONROE CAPITAL INCOME PLUS CORPORATION,
a Maryland corporation, as the collateral manager (together with its permitted
successors and assigns, the “Collateral Manager”); the Lenders from time to time
party thereto; KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”);
U.S. BANK NATIONAL ASSOCIATION, as collateral agent; U.S. BANK NATIONAL
ASSOCIATION, as document custodian; and U.S. BANK NATIONAL ASSOCIATION, as
collateral administrator.



 

Ladies and Gentlemen:

 

The Borrower hereby refers to the Credit Agreement and requests that the
Administrative Agent consent to an increase in the Facility Amount (the
“Facility Amount Increase”), in accordance with Section 2.15 of the Credit
Agreement, to be effected by an increase in the Commitment of KeyBank National
Association. Capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.

 

After giving effect to such Facility Amount Increase, the Commitment of KeyBank
National Association shall be $75,000,000.

 

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

The Facility Amount Increase shall be effective when the executed consent of the
Administrative Agent and each affected Lender is received or otherwise in
accordance with Section 2.15 of the Credit Agreement, but not in any case prior
to December 6, 2019. It shall be a condition to the effectiveness of the
Facility Amount Increase that all expenses referred to in Section 2.15 of the
Credit Agreement shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

Please indicate the Administrative Agent’s consent to such Facility Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 



 

 

 

 



  Very truly yours,       MC Income Plus Financing SPV LLC       By: Monroe
Capital Income Plus Corporation, as Designated Manager         By /s/ Theodore
L. Koenig     Name: Theodore L. Koenig     Title:  Authorized Signatory        
  KeyBank National Association, as Lender           By /s/ Philip G. Turner    
Name: Philip G. Turner     Title: Executive Vice President

 

 



The undersigned hereby consents on
this 6th day of December, 2019 to the
above-requested Facility Amount Increase.

 

KeyBank National Association, as Administrative Agent

 



By /s/ Philip G. Turner     Name: Philip G. Turner     Title: Executive Vice
President  

 





 



 

